DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on August 24, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-4, 7-8, 10-14, 17-18, and 20 have been examined and rejected. This Office action is responsive to the amendment filed on August 24, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259), in view of Friedmann (U.S. Patent No. 7,953,422), and further in view of Choi et al (U.S. Patent No. 11,226,716).

Claims 1-3, 8 (Method)
Claims 11-13, 18 (System)
Claim 20 (Storage Medium)
4-1.	Regarding claims 1, 11, and 20, Uhll teaches the claim comprising: receiving, from a client device, a request to generate a message, the request comprising a user identifier that corresponds with a recipient of the message, by disclosing displaying an interface with which a user may create a message [column 9, lines 32-36] addressed to a recipient [column 10, lines 29-31].
Although Uhll discloses that the user may customize a selected template for the message by browsing, searching, and sorting custom content from a library of previously uploaded content and select desired uploaded content to dynamically populate the template [column 13, lines 15-23], Uhll does not expressly teach determining a contextual condition associated with the client device, the contextual condition including location data generated by the client device; curating a collection of media content at the client device based on at least the contextual condition that includes the location data, the media content including at least a first media content. Friedmann discloses  obtaining geographic coordinates from a Global Positioning System (GPS) receiver, configuring the device for wirelessly accessing a shared image database and causing a search of the image database, using as a search criterion the geographic coordinates obtained from the GPS receiver, for at least one image with location coordinates within a predefined range of the geographic coordinates, and displaying on the device a view of images having location coordinates within a predefined range of the geographic coordinates [column 2, lines 4-16]. This would allow the user to select more contextually relevant images. It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide media content for populating the template of Uhll based on location, as taught by Friedmann. This would allow the user to select more contextually relevant images.
Although Uhll discloses logging in to a user’s account [column 6, lines 44-55; column 7, lines 30-36], displaying template options that a user may select [column 12, lines 51-62; column 13, lines 55-61; figure 13] and customize [column 12, lines 62-65] by selecting an image from a user’s visual library [column 14, lines 7-13; figure 14] to add to the template [column 14, lines 39-45], and previewing the created message [column 19, lines 21-29], Uhll does not expressly teach accessing user profile data associated with the recipient and a user profile associated with the client device; generating a preview of the first media content based on the user profile data associated with the recipient and the user profile associated with the client device; and presenting the preview of the first media content at the client device.
Choi discloses providing a user interface for creating a Shoutout [column 55, lines 5-7; column 58, lines 29-34; figure 33A]. A first user enters a name associated with a second user account [column 55, lines 7-23; column 58, lines 38-49; figure 33B] for which the Shoutout will be shared and distributed [column 57, lines 66-67; column 58, lines 7-9]. Different aspects of the Shoutout may be customized by the user including adding a salutation [column 55, lines 24-37]. A shared content module determines shared content between the first user account associated with the first user and a second user account associated with the second user [column 55, line 66 to column 56, line 12]. The shared content may be content that includes the second user and may also include the first user [column 56, lines 19-24]. The first user may select an item of shared content and a preview of how the shared content will look once the Shoutout is distributed to other users is provided [column 57, lines 29-48; column 58, line 63 to column 59, line 2; figure 33C]. This would allow a user to more easily find more relevant content when sending a message to a recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine shared content between a first user account and a second user account associated with a recipient of a message based on a request to generate a message comprising an identifier of the second user account, and provide a preview of the message based on the shared content, as taught by Choi. This would allow a user to more easily find relevant content when sending a message to a recipient.  

4-2.	Regarding claims 2 and 12, Uhll-Friedmann-Choi teach all the limitations of claims 1 and 11 respectively, wherein the user profile data includes an image, by disclosing that the user’s visual library may include visuals previously uploaded and/or created and stored by the user [Uhll, column 14, lines 13-19; Choi, figures 34A-B].

4-3.	Regarding claims 3 and 13, Uhll-Friedmann-Choi teach all the limitations of claims 1 and 11 respectively, wherein the generating the preview of the first media content includes: presenting a request within the graphical user interface at the client device, by disclosing presenting a an add visual submenu that includes a record icon [Uhll, column 14, lines 46-52].
Uhll-Friedmann-Choi teach receiving a selection of the request, by disclosing that the user may select the record icon to cause a recording stage to be displayed [Uhll, column 14, lines 61-64].
Uhll-Friedmann-Choi teach activating a camera associated with the client device; causing the camera to capture an image to be allocated to the user profile data of the user profile associated with the client device, by disclosing that the user may select to record photo or video, then click a record icon to record the photo or video and save it to the user’s visual library [Uhll, column 15, lines 3-7].
Uhll-Friedmann-Choi teach generating the preview of the first media content based on the image, by disclosing that once the new photo or video is recorded, the user may save it to the use’s visual library [Uhll, column 15, lines 5-7] and add it to the message [Uhll, column 14, lines 61-62]. The user may preview the message including any revisions [Uhll, column 19, lines 21-29, 45-47].

4-4.	Regarding claims 8 and 18, Uhll-Friedmann-Choi teach all the limitations of claims 1 and 11 respectively, wherein the first media content includes a media template that comprises a set of graphical elements that include a customizable region, and wherein the generating the preview of the first media content includes: applying the user profile data to the customizable region of the set of graphical elements, by disclosing the user may edit the selected template [Uhll, column 19, lines 41-45; Choi, column 58, lines 33-34] and access a visual library containing thumbnail images available for the user to add to the template [Uhll, column 14, lines 7-13; figure 14; Choi, column 57, lines 13-34]. The user’s visual library may include visuals previously uploaded and/or created and stored by the user [Uhll, column 14, lines 13-19].

5.	Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259), in view of Friedmann (U.S. Patent No. 7,953,422), in view of Choi et al (U.S. Patent No. 11,226,716), and further in view of Hall et al (Pub. No. US 2018/0262514).

5-1.	Regarding claims 4 and 14, Uhll-Friedmann-Choi teach all the limitations of claims 1 and 11 respectively. Uhll-Friedmann-Choi do not expressly teach wherein the method further comprises: accessing the user profile associated with the client device; identifying a user preference that includes an opt-in among the user profile data; and generating the preview of the first media content based on the user profile data in response to the identifying the opt-in. Hall discloses allowing users to opt-in to data sharing arrangements as part of data privacy agreements in exchange for access to certain features of an application [paragraphs 2, 9]. This would allow the user to control privacy of certain information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to opt-in to certain application features, as taught by Hall. This would allow the user to control privacy of certain information.

5-2.	Regarding claims 7 and 17, Uhll-Friedmann-Choi teach all the limitations of claims 1 and 11 respectively. Uhll-Friedmann-Choi do not expressly teach wherein the generating the preview of the first media content based on the user profile data further comprises: identifying an opt-in associated with the recipient of the message; and generating the preview of the first media content based on the user profile data in response to the identifying the opt-in. Hall discloses allowing users to opt-in to data sharing arrangements as part of data privacy agreements in exchange for access to certain features of an application [paragraphs 2, 9]. This would allow a user to control privacy of certain information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to opt-in to certain application features, as taught by Hall. This would allow the user to control privacy of certain information.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259), in view of Friedmann (U.S. Patent No. 7,953,422), in view of Choi et al (U.S. Patent No. 11,226,716), and further in view of Rathnavelu et al (Pub. No. US 2014/0108405).

6-1.	Regarding claim 10, Uhll-Friedmann-Choi teach all the limitations of claim 1. Uhll-Friedman-Choi do not expressly teach wherein the contextual condition includes temporal data. Rathnavelu discloses filtering digital images based on location as well as time [paragraphs 36-37]. This would allow a user to more precisely locate an image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further filter media content for populating the template of Uhll-Friedmann-Choi based on time, as taught by Rathnavelu. This would allow a user to more precisely locate an image.

Response to Arguments
7.	The Examiner acknowledges the Applicant’s amendments to claims 1, 10, 11, and 20 and the cancellation of claims 9 and 19.
	Regarding independent claim 1, Applicant alleges that Gao et al (U.S. Patent No. 9,967,467) does not teach or suggest limitations that include “determining a contextual condition associated with the client device, the contextual condition including location data generated by the client device,” as has been amended to the claim, because Gao discloses determines a “display context,” wherein the display context includes various interface elements that may be presented within a GUI. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Uhll (U.S. Patent No. 11,153,259), in view of Friedmann (U.S. Patent No. 7,953,422), and further in view of Choi et al (U.S. Patent No. 11,226,716). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 11 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-4, 7-8, 10, 12-14, and 17-18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 11. However, as discussed above, Uhll, in view of Friedmann, and further in view of Choi are considered to teach claims 1 and 11, and consequently, claims 2-4, 7-8, 10, 12-14, and 17-18 are rejected.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178